ome _- _ uniform tssue list i u7 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar tier rata legend taxpayer a ira x amount a l u f p date ira y ira z amount b t i a f date dear ' this is in response to your request dated date as supplemented by letter dated date and a fax received date in you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ a which eat page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received distributions of amount a from ira x on date and amount b from iras y and z on date taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to advice of a friend who told him that at age he could take tax-free distributions from his iras amounts a and b were put in taxpayer a’s checking account and used to pay taxpayer a’s debts during the 60-day rollover period based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included gross_income by the payee or distributee as the case may be in the mannet provided under sec_72 of the code in sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the cod does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or paid of such individual not later than the day after the date on which payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ii the entire amount received including money and any other_property is into an eligible_retirement_plan other than an ira for the benefit the ane page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers ‘ sec_408 of the code provides that the secretary may waive the ee day requirement under sec_408 and sec_408 of the code failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code where - revproc_2003_16 2003_4_irb_359 provides that in-determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for earple in the case of payment by check whether the check was cashed and th time elapsed since the distribution occurred based on the facts in this case taxpayer a's assertion that he was unable to make a timely rollover due to advice of a friend who told him that at age ye he could take tax-free distributions from his iras is not grounds for granting a - waiver of the 60-day rollover period further none of the factors outlined in revproc_2003_16 have been met in this case thus the service will not grant a waiver of the 60-day rollover period contained in sec_408 of the code with respect to amount a and amount b no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of the code or income_tax regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney filed with this office if you have any questions please contact 1d at sincerely yours de foy zy donzell littlejohn manager employee pians technical group enclosures deleted copy of this letter notice of intention to disclose notice
